Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-16 are pending and are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statements filed  2/3/2020 and 7/1/2021 have been considered.  Initialed copies are enclosed.

Claim Objections
Claim 3 is objected to for minor informality: please spell out the full meaning of PAMP. Claim 11 is objected to for minor informality:  At the last line, please delete the parenthesis between “neutropenia” and “cancer” and  replace with “or” or “and”.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7 and 10-12 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,853,355 (‘355). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘355 claims disclose:
Claims 1-4: The ‘355 claims disclose  a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease, characterized in that a determination of a peptide or fragment thereof of proADM (SEQ ID NO: 6) i.e. CT-proADM  carried out from a patient to be examined. 
The sequence of CT-pro-ADM  (SEQ ID NO: 1) has 100% sequence identity to SEQ ID NO: 5 of claim 3.
With respect to claims 1 and 4, the limitation of “a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease” is recited in the preamble. When reading the preamble in the context of the entire claim, the recitation “a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease”…”characterized in that said invasive fungal infections (IFI) and/or invasive fungal diseases (IFD) is/are caused particularly by Candida spp., C. albicans, C. glabrata, Aspergillus spp. Aspergillus fumigatus. is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In addition, with respect to claims 10-12, as written it is not clear what the active method step encompasses? It is not clear whether there is an active method step of administering to the patient the means of medication for the treatment or therapy or therapy is administered to the patient. Pending clarification of what the actual method 
Claim 5: The ‘355 claims  disclose that a determination is additionally carried out with at least one further marker and/or clinical score and/or clinical parameter selected from the group of C-reactive protein (CRP), cytokines,  and procalcitonin.
Claim 7: The ‘355 claims disclose that the determinations are carried out on at least one patient sample. 

Claims 1-5, 7-12 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,726,675 (‘675). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘355 claims disclose:
Claims 1-4: The ‘675 claims disclose  a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease, characterized in that a determination of a peptide or fragment thereof of proADM (SEQ ID NO: 6) i.e. CT-proADM  carried out from a patient to be examined. 
The sequence of CT-pro-ADM  (SEQ ID NO: 1) has 100% sequence identity to SEQ ID NO: 5 of claim 3.
With respect to claims 1 and 4, the limitation of “a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease” is recited in the preamble. When reading the preamble in the context of the entire claim, the recitation “a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease”…”characterized in that said invasive fungal infections (IFI) and/or invasive fungal diseases (IFD) is/are caused particularly by Candida spp., C. albicans, C. glabrata, Aspergillus spp. Aspergillus fumigatus. is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In addition, with respect to claims 10-12, as written it is not clear what the active method step encompasses? It is not clear whether there is an active method step of administering to the patient the means of medication for the treatment or therapy or therapy is administered to the patient. Pending clarification of what the actual method steps are,  the limitations of claims 10-12 will be treated as continuation of the preamble of claim 1 and therefore claims 10-12 are included in this rejection.

Claim 5: The ‘675 claims  disclose that a determination is additionally carried out with at least one further marker and/or clinical score and/or clinical parameter selected from the group of C-reactive protein (CRP), cytokines,  and procalcitonin.
Claim 7: The ‘675 claims disclose  that the determinations are carried out on at least one patient sample. 
Claim 8: The ‘675 claims that the determinations are carried out using an automated analysis device or diagnostic assay. 
Claim 9: The ‘675 claims disclose that the determinations are carried out by means of a rapid test with either single or multi-parameter determinations. 


Claims 1-5, 7 and 10-12 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,436,135 (‘135). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘135 claims disclose:
Claims 1-4: The ‘135 claims disclose  a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease, characterized in that a determination of a peptide or fragment thereof of proADM (SEQ ID NO: 6) i.e. CT-proADM  carried out from a patient to be examined. 

With respect to claims 1 and 4, the limitation of “a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease” is recited in the preamble. When reading the preamble in the context of the entire claim, the recitation “a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease”…”characterized in that said invasive fungal infections (IFI) and/or invasive fungal diseases (IFD) is/are caused particularly by Candida spp., C. albicans, C. glabrata, Aspergillus spp. Aspergillus fumigatus. is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In addition, with respect to claims 10-12, as written it is not clear what the active method step encompasses? It is not clear whether there is an active method step of administering to the patient the means of medication for the treatment or therapy or therapy is administered to the patient. Pending clarification of what the actual method steps are,  the limitations of claims 10-12 will be treated as continuation of the preamble of claim 1 and therefore claims 10-12 are included in this rejection.

Claim 5: The ‘135 claims  disclose that a determination is additionally carried out with at least one further marker and/or clinical score and/or clinical parameter selected from the group of C-reactive protein (CRP), cytokines,  and, Procalcitonin.
Claim 7: The ‘135 claims disclose that the determinations are carried out on at least one patient sample. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “in particular” or “particularly by” or “particularly” (see for example see claims 1-2, 9-16) or “for example” or “such as” (see claim 5) is exemplary language which renders the instant claims indefinite. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.
The instant claims recite a determination of proadrenomedullin (proADM) (SEQ ID No: 6) or a partial peptide or fragment thereof, in particular mid-regional proadrenomedullin (MR-proADM) (SEQ ID No: 3) thereof, is carried out from a patient to be examined. It is not clear what method steps are encompassed by “determination is carried out from a patient to be examined”.
In claims 10-12, as written it is not clear what the active method step encompasses? It is not clear whether there is an active method step of administering to the patient the means of medication for the treatment or therapy or therapy is administered to the patient. Pending clarification of what the actual method steps are,  
In claim 13-15, what symptoms is being referred to? There are no symptom(s) set forth in claim 1, thus claim 13-15 lacks antecedent basis.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 7-12  and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann et al. US 2015/0011017 1/8/2015 cited in IDS.
Claims 1-4: Bergmann et al disclose a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease, characterized in that a determination of a peptide or fragment thereof of proADM (SEQ ID NO: 6) i.e. CT-proADM  carried out from a patient to be examined. See paragraph 2, 7, 11-15, 21, 23, 

With respect to claims 1 and 4, the limitation of “a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease” is recited in the preamble. When reading the preamble in the context of the entire claim, the recitation “a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease”…”characterized in that said invasive fungal infections (IFI) and/or invasive fungal diseases (IFD) is/are caused particularly by Candida spp., C. albicans, C. glabrata, Aspergillus spp. Aspergillus fumigatus is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In addition, with respect to claims 10-12, as written it is not clear what the active method step encompasses? It is not clear whether there is an active method step of administering to the patient the means of medication for the treatment or therapy or therapy is administered to the patient. Pending clarification of what the actual method steps are,  the limitations of claims 10-12 will be treated as continuation of the preamble of claim 1 and therefore claims 10-12 are included in this rejection.

Claim 5: Bergmann et al disclose that a determination is additionally carried out with at least one further marker and/or clinical score and/or clinical parameter selected from the group of C-reactive protein (CRP), cytokines, such as for example TNF-alpha, interleukins, such as for example IL-6, Procalcitonin  (1-116, 3-116) , ANP (or ANF), proANP, NT-proANP. See paragraphs 30-34.
Claim 7: Bergmann et al disclose that the determinations are carried out on at least one patient sample. See paragraph 34.

Claim 9: Bergmann et al disclose that the determinations are carried out by means of a rapid test with either single or multi-parameter determinations. See paragraph 36.
Claim 16: Bergmann et al disclose a kit comprising detection reagents for determination of the marker CT-proADM contained in a marker combination, whereby the marker combination can contain additional markers and auxiliary (ancillary substances) and the markers are C-reactive protein, cyt13, cytokines, such as for example TNF-alpha, interleukins, such as for example IL-6, Procalcitonin  (1-116, 3-116) , ANP (or ANF), proANP, NT-proANP. See paragraph 34 and 42.


Claim(s) 1-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. US 2015/0192595 3/20/15.
Claims 1-4: Ng et al  a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease, characterized in that a determination of  proADM (SEQ ID NO: 6) or partial peptide or fragment thereof peptide or fragment thereof, for example, wherein the partial peptide or fragment thereof is MR-proADM  carried out from a patient to be examined. See abstract, figure 2, paragraphs 10-11.
The sequence of MR-proADM of Ng et al (SEQ ID NO: 2) has 100% sequence identity to SEQ ID NO: 3 of claim 3. See abstract and figure 2.
The sequence of proADM of Ng et al has 100% sequence identity to SEQ ID NO: 6. See figure 2 of Ng et al.
The other peptides of proADM disclosed are ADM which has 100% sequence identity to SEQ ID NO: 4 of the instant claims and PAMP which is a partial peptide  pro-adrenomedullin N-terminal 20 peptide of proadrenomedullin and has the sequence of SEQ ID NO: 2 of the instant claims. Other peptides are C-terminal partial peptide 
With respect to claims 1 and 4, the limitation of “a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease” is recited in the preamble. When reading the preamble in the context of the entire claim, the recitation “a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease”…”characterized in that said invasive fungal infections (IFI) and/or invasive fungal diseases (IFD) is/are caused particularly by Candida spp., C. albicans, C. glabrata, Aspergillus spp. Aspergillus fumigatus. is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In addition, with respect to claims 10-12, as written it is not clear what the active method step encompasses? It is not clear whether there is an active method step of administering to the patient the means of medication for the treatment or therapy or therapy is administered to the patient. Pending clarification of what the actual method steps are,  the limitations of claims 10-12 will be treated as continuation of the preamble of claim 1 and therefore claims 10-12 are included in this rejection.

Claim 5: Ng et al disclose that a determination is additionally carried out with at least one further marker and/or clinical score and/or clinical parameter selected from the group of C-reactive protein (CRP), cytokines, such as for example TNF-alpha, interleukins, such as for example IL-6, Procalcitonin  (1-116, 3-116) , ANP (or ANF), proANP, NT-proANP. See paragraphs 31-35.
Claim 6: Ng et al disclose parallel or simultaneous determination of two or more markers. See paragraph 30 disclosing proadrenomedullin and its partial peptides and 
Claim 7: Bergmann et al disclose that the determinations are carried out on at least one patient sample. See paragraph 25.
Claim 8: Ng et al disclose that the determinations are carried out using an automated analysis device or diagnostic assay. See paragraph 39.
Claim 9: Ng et al disclose that the determinations are carried out by means of a rapid test with either single or multi-parameter determinations. See paragraph 40.
Claim 16: Ng et al disclose a kit comprising detection reagents for determination of the marker proADM and the peptides or fragment thereof, including MR-proADM or contained in a marker combination, whereby the marker combination can contain additional markers and auxiliary (ancillary substances) and the markers are C-reactive protein, cyt13, cytokines, such as for example TNF-alpha, interleukins, such as for example IL-6, Procalcitonin  (1-116, 3-116) , ANP (or ANF), proANP, NT-proANP. See figure 2, paragraph 13 and paragraph 33.

Claim(s) 1-8, 10-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirakawa, Kamon (“Shirakawa”) US 2014/0213507 7/31/14 as evidenced by Ng et al. US 2015/0192595 3/20/15.
Claims 1-4: Shirakawa et al disclose a method for in vitro diagnosis and/or risk stratification of invasive fungal infection and/or invasive fungal disease, characterized in that a determination of  proADM or MR-proADM  or a combination of markers (“at least one”) which comprises proADM or MR-proADM, is carried out from a patient to be examined. See paragraph 37 and 38
The sequence of MR-proADM has 100% sequence identity to SEQ ID NO: 3 of claim  as evidenced by Ng et al at figure 2 and paragraph 30
The sequence of proADM has 100% sequence identity to SEQ ID NO: 6 as evidenced by Ng et al at figure 2 and paragraph 30.
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In addition, with respect to claims 10-12, as written it is not clear what the active method step encompasses? It is not clear whether there is an active method step of administering to the patient the means of medication for the treatment or therapy or therapy is administered to the patient. Pending clarification of what the actual method steps are,  the limitations of claims 10-12 will be treated as continuation of the preamble of claim 1 and therefore claims 10-12 are included in this rejection.

Despite the interpretation of the preamble of the claims as set forth above, Shirakawa et al disclose that the marker or combination of markers in paragraph 38 which comprises proadrenomedullin and MR-proADM is used to detect or diagnose invasive fungal infection such as Candida spp and Aspergillus spp. See paragraphs 17, 36-38.
Claim 5: Shirakawa et al disclose that a determination is additionally carried out with at least one further marker including IL-6, IL-10, interleukin-1beta. See paragraph 38.

Claim 7:Shirakawa et al disclose that the determinations are carried out on at least one patient sample. See paragraph 15, 17and 36-38.
Claim 8: Shirakawa et al disclose that the determinations are carried out using a diagnostic assay (see paragraph 15, 17and 36-38) – broadly Shirakawa disclose detection of the markers and such is a “diagnostic assay” as broadly recited in the claim.
Claim 16: Shirakawa et al disclose a kit comprising detection reagents for determination of the marker proADM and MR-proADM or contained in a marker combination, whereby the marker combination can contain additional markers and auxiliary (ancillary substances) and the markers are IL-6, IL-10, interleukin-1beta. See paragraph 38.


Status of the Claims

Claims 1-16 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645